Citation Nr: 0902954	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-39 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of prostate cancer for the period prior 
to June 15, 2006.

2.  Entitlement to a disability rating in excess of 40 
percent for residuals of prostate cancer for the period since 
June 15, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1962 to 
August 1977.

This matter is on appeal from the Columbia, South Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.

At the hearing, the veteran indicated that he had an upcoming 
medical appointment with his VA physician.  The case was held 
open for an additional 30 days for the submission of evidence 
but none was forthcoming.  In mid-October 2008, the RO 
electronically printed VA outpatient treatment records and 
associated them with the file; however, there was no 
indication that the veteran had been seen since the hearing.  

The VA treatment records were added to the file without a 
supplemental statement of the case and did not include a 
waiver.  The Board has, accordingly, reviewed the additional 
evidence but finds that there is no prejudice in proceeding 
with consideration of this case without affording the RO an 
opportunity to issue a supplemental statement of the case.  
Of note, the evidence consists only of laboratory findings 
which do not support higher ratings.  Therefore, the Board 
will proceed to adjudicate the claims.


FINDINGS OF FACT

1.  Service connection for prostate cancer was granted by 
rating decision in September 2002 with a 100 percent 
evaluation, effective March 14, 2002.
 
2.  In August 2005, the RO notified the veteran of a proposal 
to reduce the disability evaluation for prostate cancer from 
100 percent to 20 percent based on the medical evidence of 
record.

3.  In a January 2006 rating decision, the RO recharacterized 
the service-connected disability as residuals of prostate 
cancer and reduced the rating to 20 percent, effective April 
1, 2006.

4.  In a November 2006 decision, the RO increased the 
disability rating to 40 percent, effective June 15, 2006. 

5.  For the period of time prior to June 15, 2006, the 
veteran complained of urinary hesitancy and weakness of 
stream and occasional urinary incontinence, but a protective 
diaper or garment was not required.  Continual urine leakage, 
urinary voiding more than once per hour or albumin in the 
urine was not shown.
 
6.  Throughout the period since June 15, 2006, the residuals 
of the veteran's prostate cancer have been manifested by 
occasional urinary incontinence.  Voiding dysfunction 
requiring the use of absorbent pads which must be changed 
more than 4 times per day has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of prostate cancer prior to June 15, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.115a, 4.115b, 
Diagnostic Code (DC) 7528 (2008).

2.  The criteria for a disability rating in excess of 40 
percent for residuals of prostate cancer since June 15, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.115a, 4.115b, DC 7528 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  
 
In this case, service connection for prostate cancer was 
granted in a September 2002 rating decision.  At that time, a 
100 percent evaluation was assigned pursuant to 38 C.F.R. § 
4.97, DC 7528 effective March 14, 2002, the date on which the 
RO received the veteran's claim for service connection.   
 
In August 2005, the RO proposed to reduce the veteran's 
service-connected disability to 20 percent based on the 
conclusions from an August 2005 VA examination.  In January 
2006, the RO reduced the rating to 20 percent, effective 
April 1, 2006.  The veteran has appealed the January 2006 
rating decision and contends that his 100 percent disability 
rating was improperly reduced and should be continued.
 
Reduction of a 100 Percent Disability Rating

The Board first considers the rating reduction procedure.  
Under 38 C.F.R. § 4.115b, DC 7528, a single disability rating 
of 100 percent is warranted for malignant neoplasms of the 
genitourinary system.  This 100 percent disability rating 
shall continue beyond the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedures 
with a mandatory VA examination at the expiration of six 
months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) (2008).  If there has been no local 
reoccurrence or metastasis, residuals are to be rated on 
voiding dysfunction or renal dysfunction, whichever is 
predominant. 

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  VA must also notify the 
veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. 
§ 3.105(e) (2008). 
 
After completing the predetermination procedures, VA must 
send the veteran written notice of the final action, which 
must set forth the reasons for the action and the evidence 
upon which the action is based.  Where a reduction of 
benefits is found to be warranted and the proposal was made 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(i)(2) (2008). 

Additionally, the Board notes that the provisions of 38 
C.F.R. §§ 3.343 and 3.344 (2008), which pertain to 
terminations of total disability ratings and to rating 
reductions, are not applicable in this case, as the 100 
percent disability rating assigned for the veteran's prostate 
cancer was specifically provided for by the pertinent rating 
criteria.  
 
In the present case, the veteran was notified of the proposed 
action to reduce his schedular rating for prostate cancer 
from 100 percent to 20 percent in September 2005 and was 
given more than the required 60 days to present additional 
evidence. The RO also notified him of the planned action 
taken and his right to a hearing in a letter which 
accompanied the proposed rating decision.  As such, VA met 
the due process requirements under 38 C.F.R. § 3.105(e) and 
(i) (2008).
 
The Board must now consider whether the procedural 
requirements of DC 7528, governing the evaluation of 
treatment residuals of prostate cancer, have been met. 
 
According to the first VA examination occurring after the 
initial rating decision, in April 2003, the veteran underwent 
radiation therapy through December 2002.  However, his 
treatment had not been completed, as he was to continue 
receiving injections for the "next two years."  Thus, in 
its June 2003 rating decision, the RO continued the 100 
percent disability rating.  

At the next VA examination in April 2005, the veteran 
displayed a "very low to undetectable PSA," and his 
"symptoms from his prostate cancer include frequency, but he 
does not have any incontinence."  While the VA examination 
does not specify the nature of any ongoing prostate cancer 
treatment, his VA outpatient treatment records indicate that 
Zoladex injection treatment continued until January 2005.  In 
a May 2005 decision, the RO again continued his 100 percent 
rating.  

By the VA examination in August 2005, the examiner observed 
that the veteran was no longer receiving any treatment.  On 
the basis of this examination, the RO proposed decreasing his 
disability rating to 20 percent in September 2005, provided 
him 60-day opportunity to submit additional evidence, and 
advised him of his right to a hearing on the proposed new 
disability rating.  

While the veteran submitted a statement in September 2005 
asserting a number of post-prostate cancer symptoms such as 
incontinence, the need to urinate, skin rashes and erectile 
dysfunction, he did not assert that his cancer treatment was 
still ongoing or had occurred within in the past six months.  

Moreover, in this case, there is no conflicting evidence to 
counter the validity of the clinical findings noted in the 
treatment reports.  Significantly, at the time the RO sent 
notice of its intention to reduce the veteran's benefits in 
September 2005 his VA outpatient treatment records from 
January through November 2005 indicated that he had not 
received any sort of treatment for his prostate cancer since 
the Zoladex treatments had ended January 2005.  

Furthermore, in January 2005, his testosterone levels were 
"well suppressed."  His PSA in January 2005 was less than 
.04 ng/ml and had been reduced to .01 ng/ml by August 2005.  
Finally, the evidence does not show any reoccurrence or 
metastasis of prostate cancer at the time of the January 2006 
rating decision.  

Parenthetically, at the time of the reduction to 20 percent, 
the RO separately granted service connection for erectile 
dysfunction and also granted special monthly compensation at 
the k-rate for loss of use of a creative organ.

Therefore, because the medical evidence indicated that there 
had been no local recurrence or metastasis following the last 
documented prostate cancer treatment in January 2005, the 
Board finds the reevaluation of the disability rating 
pursuant to DC 7528 and reduction by rating decision dated in 
January 2006, made effective April 1, 2006, was procedurally 
proper.  

Entitlement to Increased Ratings for Residuals of Prostate 
Cancer

Following the reduction in January 2006, the veteran was 
assigned a rating of 20 percent effective April 1, 2006.  
After submitted a Notice of Disagreement in June 2006, the RO 
increased his rating to 40 percent, effective June 15, 2006, 
in November 2006.  He now argues on appeal that he is 
entitled to a rating greater than 20 percent prior to June 
15, 2006, and to a rating in excess of 40 percent since June 
15, 2006.  

The veteran's increased rating claim is an appeal from an 
initial assignment of a disability rating.  As such, the 
claims require consideration of the entire time period 
involved.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Furthermore, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings is permissible.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Furthermore, the Court of Appeals for Veterans Claims has 
held that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Therefore, even though 
the RO raised the veteran's disability rating, the claim is 
still properly before the Board for its review. 

The provisions of DC 7528 allow that, if there has been no 
local reoccurrence or metastasis, the residuals of malignant 
neoplasms of the genitourinary system should be rated based 
on voiding dysfunction or renal dysfunction, whichever is 
predominant.  Hence, as the medical evidence of record shows 
that there has been no local reoccurrence or metastasis of 
the cancer, the veteran's service-connected disability must 
be rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.

Increased Rating Prior to June 15, 2006

From April 1 until June 14, 2006, the veteran was rated at 20 
percent for his residuals following prostate cancer.  In 
order to warrant a rating in excess of 20 percent, the 
evidence must show:

*	urinary retention requiring intermittent or continuous 
catheterization (30 percent for obstructed voiding);
*	urinary tract infection manifested by recurrent 
symptomatic infection requiring drainage, frequent 
hospitalization, and/or continuous intensive management 
(30 percent for urinary tract infection);
*	urinary frequency manifested by a daytime voiding 
interval less than one hour, or awakening to void five 
or more times per night (40 percent for urinary 
frequency); 
*	continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must 
be changed two to four times per day (40 percent for 
voiding dysfunction);
*	albumin constant or recurring with hyaline and granular 
casts or red blood cells, or hypertension at least 10 
percent disabling under DC 7101 (30 percent under renal 
dysfunction).  

In this case, the Board concludes that a rating in excess of 
20 percent is not warranted for this time period.  First, at 
the August 2005 VA examination, the examiner noted that there 
was no history of urinary tract infections, nephrolithiasis 
or need for catheters.  Additionally, there was no evidence 
of hospitalization or continuous intensive management for 
such symptoms.  Therefore, an increased rating is not 
warranted based on urinary tract infections or urinary 
retention.

Next, regarding urinary frequency and leakage, the veteran 
complained at the August 2005 VA examination of urinary 
hesitancy and weakness of stream, occasional dysuria and 
nocturia three to four times a night.  Furthermore, in a 
visit to a VA outpatient clinic in November 2005, the veteran 
complained that he had to urinate 5-6 times a day and 1-2 
times per night.  However, since this urinary frequency is 
less than at hourly intervals during the day or five or more 
times at night, the Board concludes that an increased rating 
is not warranted on this basis.

Additionally, the veteran's urinary incontinence was not 
frequent enough to justify an increased rating.  For example, 
he stated at the August 2005 VA examination that he soiled 
his clothing two to four times a month, but "he [did] not 
yet wear a protective garment or diaper on a daily basis or 
ever at this point."  Since his incontinence was not 
"continuous" or required the changing of an absorbent pad 
two to four times a day, an increased rating on this basis is 
not warranted.  

Further, as the medical evidence shows that the veteran's 
residuals are predominantly manifested by voiding 
dysfunction, a higher for renal dysfunction is not warranted.  
In this case, there is no evidence of unusual albumin levels.  
Furthermore, his blood pressure measurements taken at the 
August 2005 VA examination were 134/86 and 135/92, and 
subsequent blood pressure readings from September and 
November 2005 were 114/72 and 120/80, respectively.  None of 
these readings are to a compensable level under DC 7101.  

As a result, the Board concludes that the criteria for a 
rating in excess of 20 percent prior to June 15, 2006 have 
not been met.

Increased Rating Since June 15, 2006

Since June 2006, the veteran has been rated at 40 percent 
disabling for prostate cancer residuals.  In order to warrant 
a rating in excess of 40 percent, the evidence must show:

*	continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must 
be changed that must be changed more than four times per 
day (60 percent under voiding dysfunction); or
*	constant albuminuria with some edema; or definite 
decrease in kidney function; or hypertension at least 40 
percent disabling under DC 7101 (60 percent under renal 
dysfunction).

Here, the Board concludes that a rating in excess of 40 
percent is not warranted, as neither of these criteria have 
been met.  First, the evidence indicates that he does not 
exhibit "continual" urine leakage requiring changing of 
absorbent materials more than four times a day.  In 
particular, in June 2006, an evaluating physician observed 
that the veteran "[did] not wear diapers or have urinary 
incontinence," and that he "[did] not meet any of the 
criteria in the voiding dysfunction section."  

These observations were consistent with the statements of a 
VA examiner in March 2007, who remarked that while the 
veteran's urinary urgency was strong and he experienced some 
urinary incontinence approximately once a week, he still did 
not wear an absorbent pad.    

The veteran testified at his hearing before the Board in 
September 2008 that he experienced "incontinence daily, at 
least 5 times," although he used paper towels in his 
underwear, rather than an absorbent pad.  However, the Board 
finds the statements he made to the trained medical 
professionals prior to this hearing to be a more accurate 
representation of his symptoms.  As noted above, the veteran 
indicated that he was scheduled to see his physician and the 
record was held open for additional evidence but none was 
forthcoming.

In particular, the Board places more weight on statements he 
made to a physician in June 2006, as she was actually in a 
position to treat his symptoms.  The statements given at the 
hearing, on the other hand, were made solely for the purpose 
of seeking an increased rating.  See Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Therefore, the Board concludes that the criteria for a higher 
rating have not been met under voiding dysfunction.

Furthermore, an increased rating is not warranted under renal 
dysfunction. 
It is apparent that the veteran has exhibited some edema, 
such as in December 2005, where he received Lasix.  However, 
there was no evidence of albuminurea, and the treating 
physician attributed the edema to multiple factors. 

He also exhibited low levels of albumin in the blood in 
January 2006, as well as in March 2006, where he was brought 
to the emergency room with "gross hematuria," which the 
treating physician stated was "possibly from recurrent 
prostate cancer."  However, there is no noted albuminuria.

After the RO's decision to reduce his disability rating, the 
veteran reported to an outpatient clinic in June 2006 "very 
upset that [VA] decreased his income from 2299.00 a month to 
434.00," and asked for an opinion regarding his prostate 
cancer.  There, the evaluating physician noted that "he was 
not on dialysis and [did] not have proteinuria or urine casts 
or hematuria, so he [did] not meet any of the criteria in the 
renal dysfunction section."  The physician concluded that 
"the most he would qualify for would be a 40% rating based 
on urinary frequency criteria."  

Additionally, at the VA examination in March 2007, he denied 
any history or recurrent urinary tract infections, renal 
colic, bladder stones, or acute nephritis.  Furthermore, 
there was no indication of proteins or blood in his urine 
sample.  

Overall, the evidence lacks a showing of constant 
albuminuria.  While he had low levels of protein in the 
blood, there is no evidence that albuminuria could be 
inferred from this information.   Furthermore, while he does 
have a history of edema in his lower extremities, there is no 
evidence that this was a result of renal dysfunction.  In any 
event, by June 2006, these symptoms appeared to have abated, 
as they were not noted on the June 2006 evaluation or the 
March 2007 VA examination.  Therefore, the Board concludes 
that an increased rating is not warranted on this basis.

Furthermore, there is no evidence of hypertension at least 40 
percent disabling under DC 7101.  In order to be 40 percent 
disabling under DC 7101, the veteran must have a diastolic 
pressure greater than 120.  Here, the highest recorded 
diastolic blood pressure recorded from January 2006 to March 
2008 was 93 in September 2007.  Therefore, although he has 
been periodically diagnosed with hypertension, it is not to a 
level that is 40 percent disabling under DC 7101.  Thus, the 
Board concludes that the evidence most closely approximates a 
disability rating of 40 percent, and no more, since June 15, 
2006.

The Board has also considered the veteran's statements as to 
his worsening disability.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board recognizes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker 10 Vet. App. at 74; Layno, 6 Vet. App at 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991). 

In weighing the evidence of record, the Board finds the 
objective medical findings, to be more probative than the 
statements of additional impairment.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997); Cartright, 2 Vet. App. 
at 25 (interest may affect the credibility of testimony).  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds no evidence that the veteran's 
prostate cancer residuals have caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

Here, since his prostate cancer treatment has ceased, there 
is no evidence that it has affected his employability.  
Furthermore, there have been no frequent periods of 
hospitalization.  Therefore, the Board finds that referral 
for an extraschedular evaluation for his prostate cancer 
under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, throughout the entire period of the claim, the 
Board finds that the veteran's symptoms do not warrant a 
disability rating in excess of 20 percent prior to June 2006, 
or in excess of 40 percent since.  

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's prostate cancer claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
private and VA treatment records, and he was afforded VA 
examinations in August 2005 and March 2007. The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 


ORDER

A rating in excess of 20 percent for residuals of prostate 
cancer prior to June 15, 2006, is denied.

A rating in excess of 40 percent for residuals of prostate 
cancer since June 15, 2006, is denied.
 


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


